Citation Nr: 1200663	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-38 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007, including service in Iraq.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in relevant part, denied the benefit sought on appeal.

In the July 2008 rating decision, the RO also denied the Veteran's claims of entitlement to service connection for bilateral tinnitus and posttraumatic stress disorder (PTSD).  The Veteran filed a Notice of Disagreement with that decision in October 2008 and in a December 2008 rating decision, the RO granted his PTSD claim.  The Veteran perfected an appeal as to the bilateral tinnitus claim and in a February 2009 rating decision, the RO granted his tinnitus claim.  Accordingly, these issues are not on appeal before the Board.


FINDING OF FACT

There is no credible and competent evidence of record showing that the Veteran currently suffers from hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in April 2008 informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  In light of the denial of his service connection claim, no disability rating or effective date can be assigned, and therefore, there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  Additionally, the Veteran was afforded an adequate VA audiological examination in January 2009.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this issue on appeal.

II.  Entitlement to Service Connection

The Veteran contends that he has bilateral hearing loss as a result of his active service.  He specifically contends that he developed bilateral hearing loss as a result of exposure to explosives and other hazardous military noise during two tours of service in Iraq and with a military occupational specialty (MOS) as a Motor Vehicle Operator.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. 303; see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

With respect to the required element of in-service incurrence of a disease or injury, the Board observes that the Veteran's STRs are devoid of evidence of treatment for, or complaints of, hearing loss.  In a March 2007 report of medical history, the Veteran indicated that he had never had hearing loss.  Moreover, in a February 2007 audiological evaluation, just prior to his separation from service, his hearing was noted as normal for VA purposes.  See 38 C.F.R. §  3.385 (2011).  The results of that audiological evaluation are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
0
5
-5
0
-5

The Board notes, however, that the Veteran's military duties as a Motor Vehicle Operator required that he be exposed to hazardous noise.  Moreover, the Veteran's DD-214 reveals that has been in combat during his service in Iraq and the Veteran has indicated that he has been exposed to explosives, all of which indicate further exposure to hazardous military noise.  Therefore, based on the Veteran's MOS and exposure to combat during service, the Board will afford the Veteran the full benefit of the doubt and concede his exposure to hazardous military noise.  See 38 U.S.C.A. § 1154 (West 2002).  Accordingly, the service connection element requiring an in-service disease, event, or injury has been met.  See Shedden/Caluza, supra.  

With respect to the current disability element, the Veteran's post-service VA treatment records are devoid of any indication that the Veteran has been diagnosed with hearing loss in accordance with 38 C.F.R. § 3.385.  In this regard, the Board observes that the Veteran was seen for a VA audiological consultation in September 2008.  Audiometric findings from that consultation are as follows, with puretone thresholds recorded in decibels:

(The Board notes that the Veteran's September 2008 audiometric findings included pure tone air conduction (AC) and bone conduction (BC) thresholds for the left ear and only AC conduction for the right ear.)






HERTZ



500
1000
2000
3000
4000
RIGHT (AC)
0
5
5
10
10
LEFT (AC/BC)
10/5
10/5
5/10
20/10
10/0

Additionally, the Veteran scored 100 percent for both ears on speech discrimination testing.  Based on these results, the Veteran did not have hearing loss for VA purposes at the time of his September 2008 VA audiological consultation.

In connection with his service connection claim, the Veteran was afforded a VA audiological examination in January 2009.  The results of the VA examination included an audiological evaluation.  The results of that evaluation are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
15
0
LEFT
5
10
0
5
5

The Veteran again scored 100 percent for both ears on speech discrimination testing.  The examiner noted that the Veteran's hearing was within normal limits.  As no hearing loss was noted, the examiner could not form an opinion as to the nature or etiology of any claimed hearing loss.  In all, the results of the Veteran's January 2009 VA examination reveal that he did not have hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  Based on the Veteran's post-service audiological evaluations, which are negative for any clinical findings of hearing loss for VA purposes, the Board cannot find that the Veteran has a current disability.  

In order to be considered for service connection, a claimant must first have a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of currently diagnosed hearing loss, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

While the Veteran may be sincere in his belief that he has experienced hearing loss as a result of his active service, he is not competent to provide a diagnosis of hearing loss, as such requires medical expertise.  See Layno, 6 Vet. App. at 469.  In his case, there is simply no medical evidence of record to support the contention that he currently has a hearing loss disability for VA purposes.  In spite of the Veteran's conceded in-service exposure to hazardous military noise, absent competent medical evidence of hearing loss in accordance with VA regulations, service connection for hearing loss cannot be granted.  See 38 C.F.R. § 3.385 (2011); see also Shedden/Caluza, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, and the benefit of the doubt rule, enunciated in 38 U.S.C.A. § 5107(b), is not for application.  Service connection for bilateral hearing loss must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


